Case 1:21-cv-04974-AMD-RLM Document 1 Filed 09/03/21 Page 1 of 13 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

    HIMANSHU PARMAR,                                Case No:

            Plaintiff,
                                                    JURY TRIAL DEMANDED
            v.

    QAD INC., PETER R. VAN
    CUYLENBURG, ANTON CHILTON,
    PAMELA M. LOPKER, SCOTT J.
    ADELSON, and KATHY CRUSCO,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Himanshu Parmar (“Plaintiff”), by Plaintiff’s undersigned attorneys, for

Plaintiff’s complaint against Defendants (defined below), alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to

all other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s

attorneys.

                                 NATURE OF THE ACTION

       1.        This is an action against QAD Inc. (“QAD” or the “Company”) and its Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of Sections 14(a) and

20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a) and



                                               1
Case 1:21-cv-04974-AMD-RLM Document 1 Filed 09/03/21 Page 2 of 13 PageID #: 2




78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17 C.F.R. § 240.14a-9, in connection

with the proposed acquisition (the “Proposed Transaction”) of QAD by Project Quick Parent,

LLC (“Parent”) and Project Quick Merger Sub, Inc. (“Merger Sub”), a direct, wholly owned

subsidiary of Parent. Parent and Merger Sub are entities that are affiliated with Thoma Bravo,

L.P. (“Thoma Bravo”), a private equity investment firm.

                                 JURISDICTION AND VENUE

          2.   The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

          3.   This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

          4.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in New York

City. 1

          5.   In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.




1
 For example, the Company reportedly participated in conferences in New York City in recent
years.

                                                  2
Case 1:21-cv-04974-AMD-RLM Document 1 Filed 09/03/21 Page 3 of 13 PageID #: 3




                                           PARTIES

         6.    Plaintiff is, and has been at all relevant times hereto, an owner of QAD common

stock.

         7.    Defendant QAD, together with its subsidiaries, provides cloud-based enterprise

software solutions in North America, Europe, the Middle East, Africa, the Asia Pacific, and Latin

America. The Company is incorporated in Delaware. The Company’s common stock trades on

the NASDAQ under the ticker symbol, “QADA.”

         8.    Defendant Peter R. van Cuylenburg (“Cuylenburg”) is Chairman of the Board of

the Company.

         9.    Defendant Anton Chilton (“Chilton”) is Chief Executive Officer and a director of

the Company.

         10.   Defendant Pamela M. Lopker (“Lopker”) is President and a director of the

Company.

         11.   Defendant Scott J. Adelson (“Adelson”) is a director of the Company.

         12.   Defendant Kathy Crusco (“Crusco”) is a director of the Company.

         13.   Defendants Cuylenburg, Chilton, Lopker, Adelson, and Crusco are collectively

referred to herein as the “Individual Defendants.”

         14.   Defendants QAD and the Individual Defendants are collectively referred to herein

as the “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

         15.   On June 28, 2021, QAD announced that it had entered into a definitive agreement

to be acquired by Thoma Bravo in an all-cash transaction. Under the terms of the agreement, QAD




                                                3
Case 1:21-cv-04974-AMD-RLM Document 1 Filed 09/03/21 Page 4 of 13 PageID #: 4




shareholders will receive $87.50 per share of Class A Common Stock or Class B Common Stock

in cash. The press release announcing the Proposed Transaction states, in pertinent part:

                  QAD Inc. to be Acquired by Thoma Bravo for $2 Billion

                    QAD Shareholders to Receive $87.50 Per Share in Cash

       June 28, 2021 08:00 AM Eastern Daylight Time

       SANTA BARBARA, Calif.--(BUSINESS WIRE)--QAD Inc. (Nasdaq: QADA)
       (Nasdaq: QADB), a leading provider of next-generation manufacturing and supply
       chain solutions in the cloud, today announced that it has entered into a definitive
       agreement to be acquired by Thoma Bravo, a leading private equity investment firm
       focused on the software and technology-enabled services sector, in an all-cash
       transaction with an equity value of approximately $2 billion. Under the terms of the
       agreement, QAD shareholders will receive $87.50 per share of Class A Common
       Stock or Class B Common Stock in cash.

       Upon completion of the transaction, QAD will become a private company with the
       flexibility to continue investing in the development and deployment of Enterprise
       Resource Planning (ERP) software and related enterprise software for
       manufacturing companies around the world. Anton Chilton will continue to lead
       QAD as CEO, and the Company will maintain its headquarters in Santa Barbara,
       California.

                                         *      *       *

       Approvals and Timing

       The QAD Board of Directors formed a Special Committee composed entirely of
       independent directors to conduct a robust process and negotiate the transaction with
       the assistance of independent financial and legal advisors. Following the Special
       Committee’s unanimous recommendation, members of the QAD Board other than
       Ms. Lopker, who recused herself, unanimously approved the merger agreement
       with Thoma Bravo, and recommend that QAD shareholders adopt and approve the
       merger agreement and the transaction.

       The transaction is expected to close in the fourth quarter of 2021, subject to the
       satisfaction of customary closing conditions, including the approval of owners of
       the majority of QAD shares not held by Ms. Lopker, her affiliates and other
       directors and officers of the Company. Following closing of the transaction, Ms.
       Lopker intends to retain a significant ownership interest in the Company and will
       continue to serve on the QAD Board.

       Advisors


                                                4
Case 1:21-cv-04974-AMD-RLM Document 1 Filed 09/03/21 Page 5 of 13 PageID #: 5




      Morgan Stanley & Co. LLC is serving as financial advisor to QAD’s Special
      Committee, and Paul, Weiss, Rifkind, Wharton & Garrison LLP is serving as the
      Special Committee’s legal counsel. Moelis & Company LLC is serving as financial
      advisor and Paul Hastings LLP is serving as legal counsel to Ms. Lopker.

      Barclays is serving as financial advisor and Kirkland & Ellis LLP is serving as legal
      counsel to Thoma Bravo.

      About QAD – Enabling the Adaptive Manufacturing Enterprise

      QAD Inc. is a leading provider of next generation manufacturing and supply chain
      solutions in the cloud. Global manufacturers face ever-increasing disruption caused
      by technology-driven innovation and changing consumer preferences. In order to
      survive and thrive, manufacturers must be able to innovate and change business
      models at unprecedented rates of speed. QAD calls these companies Adaptive
      Manufacturing Enterprises. QAD solutions help customers in the automotive, life
      sciences, consumer products, food and beverage, high tech and industrial
      manufacturing industries rapidly adapt to change and innovate for competitive
      advantage.

      Founded in 1979 and headquartered in Santa Barbara, California, QAD has 30
      offices globally. Over 2,000 manufacturing companies have deployed QAD
      solutions including enterprise resource planning (ERP), demand and supply chain
      planning (DSCP), global trade and transportation execution (GTTE) and quality
      management system (QMS) to become an Adaptive Manufacturing Enterprise. To
      learn more, visit www.qad.com or call +1 805-566-6100. Find us on Twitter,
      LinkedIn, Facebook, Instagram and Pinterest.

      “QAD” is a registered trademark of QAD Inc. All other products or company names
      herein may be trademarks of their respective owners.

      About Thoma Bravo

      Thoma Bravo is one of the largest private equity firms in the world, with more than
      $78 billion in assets under management as of March 31, 2021. The firm invests in
      growth-oriented, innovative companies operating in the software and technology
      sectors. Leveraging the firm's deep sector expertise and proven strategic and
      operational capabilities, Thoma Bravo collaborates with its portfolio companies to
      implement operating best practices, drive growth initiatives and make accretive
      acquisitions intended to accelerate revenue and earnings. Over the past 20 years,
      the firm has acquired more than 300 companies representing over $85 billion in
      enterprise value. The firm has offices in Chicago, Miami and San Francisco. For
      more information, visit thomabravo.com.

      16.    On August 2, 2021, the Company filed a Schedule 14A Preliminary Proxy




                                               5
Case 1:21-cv-04974-AMD-RLM Document 1 Filed 09/03/21 Page 6 of 13 PageID #: 6




Statement under Section 14(a) of the Exchange Act (the “Proxy Statement”) with the SEC in

connection with the Proposed Transaction.

   B. The Proxy Statement Contains Materially False and Misleading Statements and
      Omissions

       17.      The Proxy Statement, which recommends that QAD shareholders vote in favor of

the Proposed Transaction, omits and/or misrepresents material information concerning: (i) QAD’s

financial projections; (ii) the financial analyses performed by QAD’s financial advisor, Morgan

Stanley & Co. LLC (“Morgan Stanley”), in connection with its fairness opinion; and (iii) potential

conflicts of interest involving Morgan Stanley.

       18.      The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Purpose and Reasons of

the Company for the Merger; Recommendation of the QAD Board and the Special Committee;

Fairness of the Merger; (ii) Opinion of Morgan Stanley & Co. LLC; and (iii) Certain Unaudited

Prospective Financial Information.

       19.      Unless and until the material misstatements and omissions (referenced below) are

remedied before the anticipated shareholder vote on the Proposed Transaction, QAD shareholders

will be forced to make a voting decision on the Proposed Transaction without full disclosure of all

material information. In the event the Proposed Transaction is consummated, Plaintiff may seek

to recover damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning QAD’s Financial Projections

       20.      The Proxy Statement omits material information concerning QAD’s financial

projections.

       21.      With respect to the “projections,” the Proxy Statement fails to disclose: (1) all line

items underlying (i) Revenue, and (ii) Adjusted EBITDA; (2) QAD’s net income projections; and



                                                  6
Case 1:21-cv-04974-AMD-RLM Document 1 Filed 09/03/21 Page 7 of 13 PageID #: 7




(3) a reconciliation of all non-GAAP to GAAP metrics.

       22.     The disclosure of this information is material because it would provide the

Company’s shareholders with a basis to project the future financial performance of the Company

and would allow shareholders to better understand the financial analyses performed by the

Company’s financial advisor in support of its fairness opinion. Shareholders cannot hope to

replicate management’s inside view of the future prospects of the Company. Without such

information, which is uniquely possessed by Defendant(s) and the Company’s financial advisor,

the Company’s shareholders are unable to determine how much weight, if any, to place on the

Company’s financial advisor’s fairness opinion in determining whether to vote for or against the

Proposed Transaction.

       23.     When a company discloses non-GAAP financial metrics in a Proxy Statement that

were relied upon by its board of directors in recommending that shareholders exercise their

corporate suffrage rights in a particular manner, the company must also disclose, pursuant to SEC

Regulation G, all projections and information necessary to make the non-GAAP metrics not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial metrics disclosed or released with the

most comparable financial metrics calculated and presented in accordance with GAAP. 17 C.F.R.

§ 244.100. 2



2
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited Sept. 3, 2021) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                7
Case 1:21-cv-04974-AMD-RLM Document 1 Filed 09/03/21 Page 8 of 13 PageID #: 8




       24.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

             2. Material Omissions Concerning Morgan Stanley’s Analyses

       25.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning analyses performed by Morgan Stanley.

       26.      With respect to Morgan Stanley’s “Public Trading Comparables Analysis,” the

Proxy Statement fails to disclose the individual multiples and financial metrics of each company

Morgan Stanley observed in its analysis.

       27.      The Proxy Statement fails to disclose the following concerning Morgan Stanley’s

“Discounted Equity Value Analysis”: (1) the individual inputs and assumptions underlying the

multiples used in the analysis; (2) the net cash of the Company; (3) the estimated fully diluted

Company shares outstanding; and (4) the individual inputs and assumptions underlying the

discount rate of 8.1%.

       28.      The Proxy Statement fails to disclose the following concerning Morgan Stanley’s

“Discounted Cash Flow Analysis”: (1) the unlevered free cash flow of the Company and all

underlying line items; (2) the terminal values of the Company; (3) the individual inputs and

assumptions underlying the (i) discount rate ranging from 7.1% to 9.1%, and (ii) perpetual growth

rates of 2.0% to 3.0%; (4) the Company’s net cash; and (5) net present value of the Company’s net

operating losses.

       29.      The Proxy Statement fails to disclose the following concerning Morgan Stanley’s

“Precedent Transactions Multiples Analysis”: (1) the announcement and closing dates for each

transaction; and (2) the value of each transaction.

       30.      With respect to Morgan Stanley’s “Illustrative Precedent Premiums” analysis, the

Proxy Statement fails to disclose the individual premiums paid in each transaction.

                                                 8
Case 1:21-cv-04974-AMD-RLM Document 1 Filed 09/03/21 Page 9 of 13 PageID #: 9




         31.      The Proxy Statement fails to disclose the following concerning Morgan Stanley’s

“Equity Research Analysts’ Future Price Targets” analysis: (1) the individual price targets

observed by Morgan Stanley in its analysis; and (2) the sources thereof.

         32.      The valuation methods, underlying assumptions, and key inputs used by

Morgan Stanley in rendering its purported fairness opinion must be fairly disclosed to QAD

shareholders. The description of Morgan Stanley’s fairness opinion and analyses, however, fails

to include key inputs and assumptions underlying those analyses. Without the information

described above, QAD shareholders are unable to fully understand Morgan Stanley’s fairness

opinion and analyses, and are thus unable to determine how much weight, if any, to place on them

in determining whether to vote for or against the Proposed Transaction. This omitted information,

if disclosed, would significantly alter the total mix of information available to the Company’s

shareholders.

               3. Material Omissions Concerning Potential Conflicts of Interest Involving
                  Morgan Stanley

         33.      The Proxy Statement omits material information concerning potential conflicts of

interest involving Morgan Stanley.

         34.      The Proxy Statement fails to disclose the timing and nature of the past and current

services Morgan Stanley and/or its affiliates provided and are providing to Thoma Bravo and/or

its affiliates.

         35.      Disclosure of a financial advisor’s compensation and potential conflicts of interest

to shareholders is required due to their central role in the evaluation, exploration, selection, and

implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

to place on that analysis.


                                                   9
Case 1:21-cv-04974-AMD-RLM Document 1 Filed 09/03/21 Page 10 of 13 PageID #: 10




         36.     The omission of the above-referenced information renders the Proxy Statement

 materially incomplete and misleading. This information, if disclosed, would significantly alter the

 total mix of information available to the Company’s shareholders.

                                           COUNT I
           For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                    Against All Defendants
         37.     Plaintiff repeats and realleges each and every allegation contained above as if fully

 set forth herein.

         38.     During the relevant period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

 which failed to disclose material facts necessary in order to make the statements made, in light of

 the circumstances under which they were made, not misleading, in violation of Section 14(a) of

 the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

         39.     Each of the Individual Defendants, by virtue of his/her positions within the

 Company as officers and/or directors, were aware of the omitted information but failed to disclose

 such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

 mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

 of their names to file and disseminate the Proxy Statement with respect to the Proposed

 Transaction. The Defendants were, at minimum, negligent in filing the materially false and

 misleading Proxy Statement.

         40.     The false and misleading statements and omissions in the Proxy Statement are

 material in that a reasonable shareholder would consider them important in deciding how to vote

 on the Proposed Transaction.

         41.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

 Act and Rule 14a-9 promulgated thereunder.


                                                  10
Case 1:21-cv-04974-AMD-RLM Document 1 Filed 09/03/21 Page 11 of 13 PageID #: 11




        42.     Because of the false and misleading statements and omissions in the Proxy

 Statement, Plaintiff is threatened with irreparable harm.

                                             COUNT II
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants

        43.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        44.     The Individual Defendants acted as control persons of the Company within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

 as officers and/or directors of the Company and participation in and/or awareness of the

 Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

 Statement filed with the SEC, they had the power to and did influence and control, directly or

 indirectly, the decision-making of the Company, including the content and dissemination of the

 false and misleading Proxy Statement.

        45.     Each of the Individual Defendants was provided with or had unlimited access to

 copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

 and/or shortly after these statements were issued and had the ability to prevent the issuance of the

 statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

 company, the Individual Defendants had a duty to disseminate accurate and truthful information

 with respect to the Proxy Statement, and to correct promptly any public statements issued by the

 Company which were or had become materially false or misleading.

        46.     In particular, each of the Individual Defendants had direct and supervisory

 involvement in the operations of the Company, and, therefore, is presumed to have had the power

 to control or influence the particular transactions giving rise to the securities violations as alleged




                                                  11
Case 1:21-cv-04974-AMD-RLM Document 1 Filed 09/03/21 Page 12 of 13 PageID #: 12




 herein, and exercised the same. The Individual Defendants were provided with or had unlimited

 access to copies of the Proxy Statement and had the ability to prevent the issuance of the statements

 or to cause the statements to be corrected. The Proxy Statement at issue contains the

 recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, the

 Individual Defendants were directly involved in the making of the Proxy Statement.

        47.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

 Individual Defendants were involved in negotiating, reviewing, and approving the Proposed

 Transaction. The Proxy Statement purports to describe the various issues and information that they

 reviewed and considered—descriptions which had input from the Individual Defendants.

        48.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 of the Exchange Act.

        49.     As set forth above, the Individual Defendants had the ability to exercise control

 over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

 as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

 Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

 shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction and

 any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

 material information identified above to Company shareholders;




                                                 12
Case 1:21-cv-04974-AMD-RLM Document 1 Filed 09/03/21 Page 13 of 13 PageID #: 13




        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

        C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

 and Rule 14a-9 promulgated thereunder;

        D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

 counsel fees and expert fees; and

        E.      Granting such other and further relief as the Court may deem just and proper.

                                     JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.

 Dated: September 3, 2021                            Respectfully submitted,

                                                     HALPER SADEH LLP

                                                     By: /s/ Daniel Sadeh
                                                     Daniel Sadeh, Esq.
                                                     Zachary Halper, Esq. (to be admitted pro hac
                                                     vice)
                                                     667 Madison Avenue, 5th Floor
                                                     New York, NY 10065
                                                     Telephone: (212) 763-0060
                                                     Facsimile: (646) 776-2600
                                                     Email: sadeh@halpersadeh.com
                                                             zhalper@halpersadeh.com

                                                     Counsel for Plaintiff




                                                13
